Citation Nr: 1805477	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-28 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, including as secondary to the service-connected cervical and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from April 1975 to March 1981.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.  

FINDINGS OF FACT

1.  A February 2005 final Board decision denied service connection for a psychiatric disorder, including depression, psychosis, finding that the Veteran experienced situational anxiety during service due to military regimentation, and reported at service separation that at times he had excessive worry about his family, but he did not have a chronic disability, of neurosis, psychosis, or depression. 

2.  A February 2005 final Board decision denied service connection for PTSD, finding that the evidence did not establish a clear diagnosis or stressful event during service.  

3.  In a June 2007 rating decision (from an August 2006 claim to reopen service connection for PTSD), the RO determined that new and material evidence had not been received to reopen service connection for PTSD on the bases that the evidence did not relate to the previously unestablished facts of no clear diagnosis of PTSD and no credible stressor established by the available evidence.  

4.  In the June 2007 rating decision, the RO also determined that new and material evidence had not been received to reopen service connection for depression on the bases that the evidence did not relate to the previously unestablished facts of no complaint, diagnosis, or treatment for depression during service and no evidence that depression is related to service.  

5.  In June 2007, VA notified the Veteran of the rating decision and of procedural and appellate rights; the Veteran did not appeal the June 2007 rating decision within one year of that notice, and no additional evidence was received within one year of that notice.

6.  Evidence received since the June 2007 rating decision relates to previously unestablished fact of a diagnosed psychiatric disability competently linked to service.

7.  The Veteran did not engage in combat with the enemy during active service, and was not exposed to hostile military or terrorist activity during active service.

8.  During service, the Veteran experienced situational anxiety related to family situation that did not continue after service. 

9.  No stressor event was manifested during service.

10.  Symptoms of a psychosis were not chronic in service or continuous since service.

11.  The current psychiatric disability, including schizoaffective disorder, was manifested many years after service separation and is not causally or etiologically related to service.

12.  The current psychiatric disability, including schizoaffective disorder, was not caused by or worsened beyond the normal progression by a service-connected disability.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision denying reopening of service connection for a psychiatric disability, previously claimed as PTSD and depression, became final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.310, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In this case, the Board finds the service connection claim for an acquired psychiatric disorder to be reopened by way of the submission of new and material evidence; therefore, no discussion regarding whether Kent notice requirements were met is needed.

In the March 2008 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ asked several questions in order to elicit testimony regarding the alleged in-service stressor events, psychiatric injury, or psychiatric disease, and past and current psychiatric symptoms, diagnoses, and treatment.  No missing evidence was identified at the hearing.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The RO provided VA examinations in April 2017 and July 2017.  In May 2017, a supplemental VA medical opinion from the April 2017 VA examiner was obtained.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  For these reasons, the Board finds that the medical examination report is adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Analysis of Reopening Service Connection for a Psychiatric Disability

A February 2005 final Board decision denied service connection for a psychiatric disorder, including depression, psychosis, finding that the Veteran experienced situational anxiety during service due to military regimentation, and reported at service separation that at times he had excessive worry about his family, but he did not have a chronic disability, of neurosis, psychosis, or depression.  The same February 2005 final Board decision also denied service connection for PTSD, finding that the evidence did not establish a clear diagnosis or stressful event during service.  The February 2005 Board decision was final when issues.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

In the June 2007 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for PTSD on the bases that the evidence did not relate to the previously unestablished facts of no clear diagnosis of PTSD and no credible stressor established by the available evidence.  The RO also determined that new and material evidence had not been received to reopen service connection for depression on the bases that the evidence did not relate to the previously unestablished facts of no complaint, diagnosis, or treatment for depression during service and no evidence that depression is related to service.  In June 2007, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because he did not appeal the June 2007 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the June 2007 rating decision became final. 
38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

In 2006, the Veteran filed a statement that was liberally construed as a claim to reopen service connection for a psychiatric disorder, including PTSD.  After reviewing the evidence received since the June 2007 rating decision, the Board finds that it qualifies as new and material evidence to reopen service connection for a psychiatric disability.  The Veteran submitted a September 2017 letter from a treating VA psychiatrist that includes the medical opinion that the Veteran had severe PTSD and major depression secondary to a traumatic brain injury and attributed the Veteran's psychiatric symptoms to trauma sustained in the service - specifically, being involved in a search and rescue while serving in Vietnam, experiencing motor vehicular accidents while serving in Germany, and fearing for his life after experiencing a head trauma due to falling from a military truck in Korea.  The September 2017 medical opinion is new to the record, addresses the ground of the prior denial, namely, a current diagnosis and suggestion of in-service event and stressor event, is presumed credible for the limited purpose of reopening the claim, so raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for an acquired psychiatric disability.  See 38 C.F.R. § 3.156(a).


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with schizoaffective disorder, which is characterized by delusions or hallucinations (i.e., a psychosis).  A psychosis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served 90 days or more of active service, and certain chronic diseases, such as a psychosis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A combat veteran is entitled to have his statements as to injuries he sustained in a combat setting accepted, under 38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).  That law does not by itself, however, establish a basis for the grant of service-connected disability benefits.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability and whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996).

The Veteran contends that he had combat service.  In this case, the DD Form 214 and service personnel records reveal that the Veteran served as an infantryman, rifleman, grenadier, and truck driver during the period of active service; however, he is in receipt of no military citations that denote combat service, and is not otherwise shown to have had combat service.  The Veteran had overseas service in Germany and Korea at a time when hostilities were not present.  For these reasons, the Board finds that the Veteran did not engage in combat with the enemy during service and does not have combat service as contemplated by 38 U.S.C. § 1154 (b) and 38 C.F.R. § 3.304 (d); therefore, the presumptions afforded to combat veterans are inapplicable in this case.

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

In this case, the Veteran was not exposed to hostile military or terrorist activity.  Service personnel records show that the only foreign service for the Veteran was travel to and service in Germany and Korea at a time when hostilities were not present; therefore, the presumptions afforded to veterans who allege fear of hostile military or terrorist activity are inapplicable in this case; thus, any alleged in-service stressors must be independently verified, i.e., corroborated by objective credible supporting evidence.

Effective August 4, 2014, VA revised the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014). 

The revised provisions apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  In this case, the appeal was certified to the Board in August 2017, so the revised regulations are applicable.

Service Connection Analysis

The Veteran contends that he has PTSD related to service.  At the Board hearing, the Veteran testified that two men attempted to rape him and he reported the incident to his sergeant and police while stationed at Fort Ord during service, he was involved in serious car accidents during service, and he saw a child's death while stationed in Germany.  He has also reported participation in a search and rescue in Vietnam for six months as part of the 52nd C Company.  The Veteran believes that he suffers from PTSD as a result of the aforementioned claimed stressor events.

As a preliminary matter, the Board notes that there is conflicting evidence of record on the question of whether the Veteran has a current psychiatric disability.  Treatment records show diagnosis and treatment for psychiatric disability; however, the April 2017 VA examiner opined that the Veteran did not have a mental disorder.  Upon consideration of the foregoing, together with the July 2017 VA medical opinion that the Veteran demonstrated a current psychiatric disability (i.e., schizoaffective disorder), and after review of the entire record, including prior psychiatric diagnoses and the April 2017 and May 2017 VA examination reports noting no mental diagnosis, the Board finds that the Veteran has a current psychiatric disability for the purposes of this adjudication.    

After review of all the lay and medical evidence, the Board finds that during service the Veteran experienced situational anxiety related to family situation that did not continue after service, and did not experience a stressor event or symptoms of a psychosis during service.  In April 1977, the psychiatric system was clinically evaluated as abnormal with the notation that the Veteran had chronic situational stress due to military regimentation.  In May 1977, a service medical provider noted that the Veteran presented with many multi-system complaints and frequent sick call visits with a provisional diagnosis of chronic situational anxiety.  At the February 1981 service separation examination, the psychiatric and neurological systems were clinically evaluated as normal.  On the February 1981 service separation report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had "depression or excessive worry," with the service examiner explaining that once in a while the Veteran became obsessively worried about his family.  

The weight of the evidence is against finding that the psychiatric symptoms demonstrated during service were manifestations of a psychosis, or that symptoms of a psychosis were continuous since service.  The symptoms reported and observed during service were contemporaneously assessed during service as situational anxiety, and none were characteristics of a psychosis (i.e., there were no delusions or hallucinations).  At the February 1981 service separation examination, the neurologic and psychiatric systems were evaluated and clinically evaluated as normal.  As addressed by the July 2017 VA medical opinion discussed below, there was no indication of a severe mental illness being present during service, and post-service evidence show that psychotic symptoms manifested several years after service separation were precipitated by substance use.  

The weight of the evidence is against finding that the Veteran sustained a head injury during service.  Although the Veteran has recently reported that he sustained a head injury at the time of the June 1980 truck accident in Korea, and service treatment records show injuries sustained during a June 1980 truck accident that occurred in Korea, the injuries resulting from the June 1980 truck accident occurred to the back, right hip, and right shoulder, not the head.  Also, when specifically asked whether he had experienced a head injury or periods of unconsciousness on the February 1981 service separation report of medical history, the Veteran checked "No."  Because the lay and medical evidence contemporaneous to service shows no head injury during service, and the Veteran was likely to report accurately any head injury when receiving treatment for truck accident-related injuries in June 1980, and when asked about a prior head injury on the February 1981 service separation report of medical history, the absence of any mention of a head injury in June 1980 and specifically denial of a prior head injury in February 1981 weigh against the credibility of the Veteran's more recent assertion of an in-service head injury that occurred many years after service when the memory is less reliable.  

Because the service treatment records are complete and document other injuries related to the June 1980 truck accident with no mention of a head injury, and the Veteran had the opportunity to report a prior head injury and loss of consciousness on the February 1981 service separation report of medical history and specifically denied any such history at that time, the Board finds that a head injury is a condition that would have ordinarily been recorded during service had it occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no head injury, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of a head injury during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  In consideration thereof, the Board further finds that the Veteran's more recent account of an in-service head injury is not credible and is of no probative value.   

The Board finds that none of the claimed stressor events are corroborated by independent, credible supporting evidence.  Service personnel records and the 
DD Form 214 show that the Veteran's overseas service was exclusively in Germany and Korea; therefore, the Veteran's report of participation in a search and rescue in Vietnam is not corroborated by, and is in fact directly contradicted by, objective independent supporting evidence.  The Veteran has provided no evidence other than his lay statement about the alleged occurrence of a military sexual assault during service, and has provided insufficient detail as to when the incident allegedly occurred and about the alleged perpetrators.  Although the Veteran testified that he reported the occurrence of the sexual assault to a non-commissioned officer during service, the service treatment records and service personnel records make no mention of an in-service sexual assault, and the Veteran has not provided the name of the individual to whom he reported the incident during service.  

The service treatment records and service personnel records also make no reference to any significant automobile accidents other than the June 1980 truck accident in Korea and make no mention of having witnessed a death of a child.  On the February 1981 service separation report of medical history, the Veteran mentioned the summer 1980 motor vehicular accident when explaining the reason why he was hospitalized during service and made no mention of any other motor vehicular accidents or hospitalizations.  He also checked "No" when asked if he then had or had ever had broken bones or periods of unconsciousness and when asked if he had ever had any illness or injury other than those already noted.  In consideration of the foregoing, the Board finds that the Veteran's more recent report of multiple severe car accidents witnessing the death of a child while serving in Germany is not corroborated by independent, credible evidence.     

The weight of the evidence is against finding continuous psychosis symptoms since service, to include to a compensable degree within one year of service separation.  The earliest post-service evidence of psychiatric problems documented in the record is shown in 1995, approximately 13 years after service.  In August 1995, the Veteran reported feeling depressed and hearing voices for approximately three weeks in duration.  Although the Veteran also then reported a history of hearing voices since about 1976, which would suggest an onset of psychosis during service, that statement is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service showing no psychiatric symptoms other than situational anxiety.  The evidence shows intervening post-service history of drug abuse, to which the psychotic symptoms have been related by competent evidence (see July 2017 VA examiner's opinion and reports of post-service drug abuse).  The gap of approximately thirteen years between service and the onset of post-service psychiatric symptoms, including psychosis, in the context of intervening drug abuse, is one factor that tends to weigh against a finding of continuous symptoms of psychosis after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of psychosis since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of psychosis manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The weight of the evidence is against finding that the Veteran has a current psychiatric disability that is causally or etiologically related to service.  At the July 2017 VA examination, the VA examiner provided a thorough summary of the Veteran's psychiatric history as documented in the record and opined that it was less likely than not that a psychiatric condition was incurred in or caused by an in-service injury, event, or illness.  In support of the medical opinion, the July 2017 VA examiner noted that the Veteran had a long history of treatment under a diagnosis of schizoaffective disorder, and records suggested that the psychiatric condition had onset in the late 1980s to mid-1990s, with no clear evidence that the condition was present during military service.  The July 2017 VA examiner wrote that the Veteran experienced some transient anxiety and depressive symptoms related to situational and family problems during military service, but there was no indication of a severe mental illness being present at the time.  The July 2017 VA examiner added that the Veteran had a significant history of drug abuse following military service, so it was likely that his psychotic symptoms were precipitated by substance use.  

The July 2017 VA examiner also wrote that he was unable to substantiate a diagnosis of PTSD.  The July 2017 VA examiner noted that, although the Vetran reported PTSD stressors, the stressors were largely unverifiable and, in some cases (such as his claim of combat service in Vietnam), highly improbable.  The July 2017 VA examiner added that there was no record in the military personnel records that the Veteran was ever in Vietnam or Panama, notwithstanding the Veteran's insistence that he was in those places and was exposed to combat conditions.  The July 2017 VA examiner noted that the type of combat operations the Veteran reported in Vietnam would have ceased before he was in the Army.  The July 2017 VA examiner noted that there was documentation that the Veteran fell from a military truck, but he did not generally attribute the PTSD-like symptoms to that incident.  The July 2017 VA examiner added that the Veteran's account was filled with inconsistencies and contradictions, and, consequently, assessed that the Veteran was not a reliable historian.  

With regard to alleged military sexual trauma, the July 2017 VA examiner noted that the Veteran had been unable to present a consistent account of when the alleged military sexual assault might have occurred - stating that it either occurred when he was 18 years old (i.e., in February 1976 or February 1977) or in 1979.  The July 2017 VA examiner noted that, in the absence of a reliable, credible history of sexual assault, the presence of potential circumstantial markers in the record is moot.  The July 2017 VA examiner added that, because of the presence of a psychotic condition and a long history of substance abuse, it was likely that the Veteran's memory of events had been significantly affected to the point that he was unable to provide a credible history.  

The July 2017 VA examiner next opined that, because of the previously discussed considerations, it was at least as likely as not that the primary diagnosis in this case was schizoaffective disorder, and it was less likely than not that the schizoaffective disorder or a related condition was present during service.  The July 2017 VA examiner also noted that, because of the inconsistencies in the Veteran's account of the alleged sexual assault and various other traumatic events from service, the account was not credible and it was less likely than not that the Veteran had PTSD related to combat exposure, incidents during service such as falling from a military truck (i.e., gama goat), or sexual assault during military service.  The July 2017 VA examiner added that the Veteran did not describe witnessing automobile accidents in Germany as being a PTSD stressor during the examination, so that stressor was not addressed; however, it appeared to be unverifiable.

Because the July 2017 VA examiner has medical expertise and training in the diagnosis and etiology of psychiatric disorders, had adequate and accurate data and information on which to base the July 2017 VA medical opinion, and provided a sound and thorough rationale for the medical opinion, the Board finds that the July 2017 VA medical opinion is of significant probative value.   

In a September 2017 letter, the treating VA psychiatrist since 1999 opined that the Veteran had severe PTSD and major depression secondary to a traumatic brain injury.  The treating VA psychiatrist attributed the Veteran's psychiatric symptoms to trauma in the service - specifically, being involved in a search and rescue while serving in Vietnam, experiencing motor vehicular accidents while serving in Germany, and fearing for his life after experiencing a head trauma due to falling from a military truck in Korea.  

Service personnel records show that the Veteran did not have service in Vietnam; therefore, the reported stressor event of participation in a search and rescue while in Vietnam is not corroborated by credible, independent evidence.  Also, although service treatment records document injury from a June 1980 truck accident while serving in Korea, the injuries occurred to the right hip and right shoulder, not the head.  Although the Veteran is competent to report a head injury during service, the account is not deemed credible because it is likely that he would have reported a head injury while also reporting a right hip and right shoulder injury while seeking treatment following the accident.  The absence of any mention of a head injury at the time of receiving treatment for the injuries related to the in-service truck accident in June 1980, considered together with the Veteran's denial of any past or current head injury on the February 1981 service report of medical history, weighs against the credibility of the Veteran's more recent lay account of an in-service head trauma.  The lay account of in-service head injury was first made many years after service when the memory is less reliable and is contradicted by the lay and 

medical evidence generated contemporaneous to service showing no in-service head trauma and likely to reflect accurately the Veteran's physical condition during service; therefore, the reported stressor event of an in-service head trauma due to falling from a military truck in Korea is not independently corroborated by credible, supporting evidence.  Thus, because the September 2017 medical opinion was based on the inaccurate facts of Vietnam service and an in-service head injury resulting from a truck accident, it is of minimal probative value and is outweighed by the April 2017 VA medical opinion.  

In a March 2007 letter, a VA neuropsychologist who had treated the Veteran for the past ten years opined that chronic depression and PTSD were due to service.  The VA neuropsychologist further suggested that the psychiatric diagnoses were related to the manifestation of chronic situational stress documented in April and May of 1977 but provided no rationale to support the medical opinion; therefore, it is of minimal probative value and is outweighed by the April 2017 VA medical opinion.

In a February 2009 VA mental health group counseling note, a treating VA social worker diagnosed PTSD related to military sexual assault; however, because the alleged military sexual assault has not been corroborated by independent, credible supporting evidence, the February 2009 VA medical opinion is of no probative value and is outweighed by the April 2017 VA medical opinion.

The weight of the evidence is against finding that the current psychiatric disability was either caused or aggravated (i.e., worsened beyond the normal progression) by the service-connected cervical and/or lumbar spine disabilities.  The Veteran, as a layperson, is not competent to link the current psychiatric disability to the service-connected cervical and/or lumbar spine disability on either a causation or aggravation basis.  There is no competent evidence of record, including no medical opinion evidence, suggesting that secondary causation or secondary aggravation due to the service-connected cervical and/or lumbar spine disabilities in this case.  


To the extent that the Veteran may be suggesting that the substance abuse began during service and continued thereafter, direct service connection for drug and alcohol abuse is precluded by law; therefore, service connection for alcohol dependence and substance abuse is not warranted.  38 C.F.R. § 3.301.

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability or render a competent medical opinion on the questions of causation or aggravation because answers to such questions require medical expertise in the area of psychiatric disorders and falls outside the realm of common knowledge of a lay person.  See generally Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-5 cautions that it was "not sufficient to simply check off the symptoms in the diagnostic criteria to make a mental disorder diagnosis."  Rather, clinical training is required "to recognize when the combination of predisposing, precipitating, perpetuating, and protective factors has resulted in a psychopathological condition in which physical signs and symptoms exceed normal ranges."  The "purpose of DSM-5 is to assist trained clinicians in the diagnosis" of various mental disorders.  The weight of the evidence shows that symptoms of the current psychiatric disability were not manifested until many years after service separation, are not related to service, and were neither caused nor aggravated by service-connected disability.  Consequently, the Veteran's attribution of the current psychiatric disorder to service is of no probative value.  Although VA mental health care providers have appeared to diagnose PTSD based on claimed in-service stressor events, the occurrence of the claimed stressor events have not been sufficiently supported by credible independent evidence and is of no 

probative value.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for an acquired psychiatric disorder, including PTSD and depression, must also be denied.  See 
38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, reopening service connection for an acquired psychiatric disorder, to include claimed PTSD and depression, is granted.

Service connection for an acquired psychiatric disability, to include PTSD and depression, including as secondary to the service-connected cervical and lumbar spine disabilities, is denied.





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


